Citation Nr: 1048329	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury of the left upper extremity.

2.  Entitlement to service connection for residuals of a cold 
weather injury of the right upper extremity.

3.  Entitlement to service connection for residuals of a cold 
weather injury of the left lower extremity.

4.  Entitlement to service connection for residuals of a cold 
weather injury of the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1951 to 
April 1953, during the Korean Conflict Era.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied the Veteran's claims for service connection.

The Veteran requested a hearing before a local Decision Review 
Officer (DRO) in February 2009.  The Veteran and his 
representative were notified of the date of the hearing in 
November 2009.  The Veteran, however, failed to report for the 
hearing, and thus the Veteran's hearing request is deemed 
withdrawn.

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO in September 2010 
and a copy of the hearing transcript is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran served in combat in Korea, and as his testimony 
regarding cold weather exposure is consistent with the 
circumstances, conditions, or hardships of that service, it is 
presumed to be credible.  

2.  The Veteran has current diagnoses of Raynaud's phenomenon and 
microcirculatory changes of the extremities, which has been 
related to cold weather exposure by both VA and private 
physicians. 


CONCLUSIONS OF LAW

1.  The residuals of a cold weather injury of the left upper 
extremity were incurred due to active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010). 

2.  The residuals of a cold weather injury of the right upper 
extremity were incurred due to active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

3.  The residuals of a cold weather injury of the left lower 
extremity were incurred due to active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

4.  The residuals of a cold weather injury of the right lower 
extremity were incurred due to active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case.  Furthermore, given the 
favorable nature of this decision, any failure in the duty to 
notify or duty to assist is harmless error, as it has failed to 
result in any prejudice to the Veteran. 

The Veteran contends that he suffered a cold injury to his hands 
and feet while stationed in Korea during the winter.  
Specifically, he stated that while he was stationed in a combat 
zone the temperature ranged from 25 to 30 degrees below zero and 
he was not issued proper clothing to stay warm.  (See September 
2007 Written Statement).  He further testified at the hearing 
that he did not report to sick call for the injuries at that 
time, but that he had numbness of the feet and loss of movement 
in the hands.  (Hearing transcript, pp. 8-9).  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In the case of any veteran who engaged in combat with the enemy 
during active service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran contends that he was exposed to extreme cold during 
combat in Korea.  The Veteran's personnel records reflect that he 
is a combat Veteran who participated in the battle or campaign of 
the "2nd Korean Winter."  His DD 214 states that he was awarded 
a "Combat Infantry Badge".  As this is proof that the Veteran 
participated in combat, and as his contentions are consistent 
with the circumstances, conditions, or hardships of such service, 
the Veteran's testimony and contentions are sufficient to 
establish that he sustained cold injuries during service.  
Therefore, the element of service connection that requires 
evidence of in-service incurrence of an injury has been met.  

The current medical evidence includes a May 2006 VA treatment 
record which reflects treatment for residuals of a frostbite 
injury.  The Veteran reported that he developed frostbite in 
Korea in the 1950's and has had several episodes a week of cold 
painful hands with blanching colors in his digits.  The Veteran 
was diagnosed with Raynaud's phenomenon that was likely secondary 
to a history of frostbite in Korea and connective tissue disease.  
An attending VA physician concurred with the resident's findings.

In February 2007, the Veteran submitted a private opinion from 
Dr. C. W., a vascular specialist, who found that the Veteran 
suffered a frostbite injury while serving in the Korean War.  
Upon examination, the Veteran suffered from blanching of the 
distal extremity with cold exposure and his capillary refill was 
slightly delayed.  The private physician concluded, in part, that 
the Veteran likely had a microcirculatory problem from frostbite.

In March 2007, Dr. C. W. clarified his opinion and stated that he 
reevaluated the Veteran with regard to his frostbite injuries of 
the hands and feet.  He stated that the etiology of the 
disability was secondary to microcirculatory changes as a result 
of the frostbite and no macroscopic arterial injury.  He further 
stated that to be clear, the Veteran had normal pedal, radial, 
and ulnar pulses of the upper and lower extremities and that the 
perfusion defect was occurring at the level of the microscopic 
digital arteries.

In December 2007, the Veteran was afforded a VA examination to 
determine the nature and etiology of his bilateral upper and 
lower extremity disability.  Upon physical examination, the VA 
examiner, a nurse practitioner, found normal bilateral hand and 
feet.  However, x-rays revealed osteoarthritis of the first 
metatarsophalangeal joint on the left.  He also noted that if the 
Veteran had chronic foot pain an "MR" would be helpful in 
excluding tarsal calcaneal coalitions.  The VA examiner was asked 
to provide an addendum as to etiology and to review the claims 
file.  In a February 2008 addendum, the VA examiner concluded 
that it was less likely as than not that the osteoarthritis in 
the bilateral interphalangeal joints, the second 
metacarpophalangeal joint on the left in the hands, 
osteoarthritis of the first metatarsophalangeal joint on the left 
, and anterior breaking of the talus were related to cold 
exposure in service.  Her rationale was premised on the fact that 
she was not able to find any evidence of treatment for cold 
exposure while in service.  

After careful consideration of the evidence, the Board finds that 
entitlement to service connection for the Veteran's claimed 
disabilities is warranted.  The May 2006 VA examiner and the 
March 2007 private examiner diagnosed the Veteran as having 
Raynaud's phenomenon and microcirculatory changes of the 
extremities, respectively.  Both of these physicians related 
these disabilities to the Veteran's cold exposure in service.  
Although the December 2007 VA examiner did not confirm these 
diagnoses, the Board notes that this examination was conducted by 
a nurse practitioner, and there is no indication she has any 
special training in the field of cold injuries.  The private 
examiner is a board certified physician who specializes in 
vascular diseases.  Furthermore, the December 2007 VA examiner 
based her negative opinion at least in part on the lack of 
evidence of treatment for cold exposure during service.  As 
previously noted, the Veteran is a combat veteran, and his 
statements pertaining to cold exposure are presumed to be 
credible.  

The diagnoses of the May 2006 VA examiner and March 2007 private 
examiner constitute medical evidence of a current disability, and 
their opinions provide medical evidence of a nexus between the 
claimed in-service disease or injury and the present disability.  
The Veteran's testimony and statements regarding cold exposure 
during service is evidence of in-service incurrence of an injury.  
All of the elements of service connection have been met for each 
of the Veteran's four disabilities, and entitlement to service 
connection is established. 


ORDER

Entitlement to service connection for residuals of a cold weather 
injury of the left upper extremity is granted, subject to the 
laws and regulations governing the award of monetary benefits.

Entitlement to service connection for residuals of a cold weather 
injury of the right upper extremity is granted, subject to the 
laws and regulations governing the award of monetary benefits.

Entitlement to service connection for residuals of a cold weather 
injury of the left lower extremity is granted, subject to the 
laws and regulations governing the award of monetary benefits.

Entitlement to service connection for residuals of a cold weather 
injury of the right lower extremity is granted, subject to the 
laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


